Case 19-71524   Doc 2   Filed 12/20/19   Entered 12/20/19 09:44:10   Desc Main
                           Document      Page 1 of 6
Case 19-71524   Doc 2   Filed 12/20/19   Entered 12/20/19 09:44:10   Desc Main
                           Document      Page 2 of 6
Case 19-71524   Doc 2   Filed 12/20/19   Entered 12/20/19 09:44:10   Desc Main
                           Document      Page 3 of 6
Case 19-71524   Doc 2   Filed 12/20/19   Entered 12/20/19 09:44:10   Desc Main
                           Document      Page 4 of 6
Case 19-71524   Doc 2   Filed 12/20/19   Entered 12/20/19 09:44:10   Desc Main
                           Document      Page 5 of 6
Case 19-71524   Doc 2   Filed 12/20/19   Entered 12/20/19 09:44:10   Desc Main
                           Document      Page 6 of 6
